Citation Nr: 1740963	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ankle and foot conditions, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1965 to September 1967, and additional service with the reserves. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction ("AOJ")).

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a  videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In September 2015, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the Board requested that the AOJ obtain the Veteran's updated VA medical treatment records and records of the Veteran's reserve military service.  The AOJ was further instructed to obtain addendum medical opinions discussing the etiology of the Veteran's claimed disabilities.  A review of the claims file indicates that the requested development has been completed and that the appeal has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure, as a mechanic, throughout the Veteran's active duty and reserve military service. 

2.  The Veteran's current tinnitus disability bean during, or was otherwise caused by, his active duty service. 

3.  The Veteran's bilateral foot and ankle disabilities began during, or were otherwise caused, by his active duty service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability which was incurred during active service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  After resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus has been met. 38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).

3. After resolving all doubt in the Veteran's favor, the criteria for service connection for a bilateral foot and ankle disability, to include osteoarthritis and degenerative joint disease, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's claims for entitlement to service connection, the Board notes that VA notified the Veteran, in correspondence August 2012 of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the August 2012 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes records identified by the Board in October 2015 remand order, specifically updated records of the Veteran's Des Moines VA Medical Center ("VAMC") records.  See Stegall, 11 Vet. App. 268 at 271.  The AOJ additionally made attempts to secure any outstanding records from the Veteran's period of reserve service; however, negative responses were received in January and May 2016.  

The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

The Veteran was additionally afforded VA examinations in September 20102, to assess the etiology of his bilateral hearing loss, tinnitus, and bilateral foot conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Following the Board's October 2015 remand, the AOJ obtained addendum medical opinions from the orthopedic examiner, dated November 2015, and from the audiological examiner, dated April 2016, which corrected deficiencies in the original medical opinions.  Thus, the Board finds that these VA examination and addendum medical opinions are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching his conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via video conference hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of each claim that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Governing Rules and Regulations for Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA regulations recognize an additional, alternative, method of entitlement to service connection for certain chronic diseases.  Specifically, if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that both sensorineural hearing loss and arthritis are enumerated as  "chronic" disabilities under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection sensorineural hearing loss and his bilateral foot and ankle disabilities. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	i.  Entitlement to service connection for a bilateral hearing loss disability: 

In the instant appeal, the Veteran is seeking entitlement to service connection for a bilateral hearing loss disability.  In statements throughout his appeal, the Veteran has alleged his current hearing loss symptoms are the result of his in-service noise exposure.  

In addition to the above described VA regulations, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to the first element of service connection, the Board finds the October 2012 VA audiological examination establishes the presence of a bilateral hearing loss disability for VA purposes.  Therefore, the presence of a current bilateral hearing loss disability is established. 

The Board additionally finds the Veteran was exposed to loud noises during his time in service.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was a mechanic.  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a mechanic, involved a "high" probability of nose exposure during service.  Elsewhere in the Veteran's service records, it is reported he was awarded a rifle badge.  Accordingly, the Board finds the Veteran was exposed to acoustic trauma, in the form of loud noises, during his active duty service.

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.  Throughout his appeal, the Veteran asserts his current hearing loss was caused by his exposure to excessive noise during service, including gun fire.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, specifically the Veteran's service treatment records, to determine whether a nexus between his current bilateral hearing loss and his in-service noise exposure exists.  

A review of the Veteran's service treatment records indicate the Veteran experienced a loss of hearing acuity during his active duty service.  The Veteran was administered an audiological examination during his September 1965 entrance examination.  The results of this examination were normal.  Upon his separation from military service, a July 1967 audiological examination noted the presence of diminished left ear acuity.  Thereafter, during a January 1986 audiological examination, conducted during a period of the Veteran's reserve service, he was found to have diminished right ear hearing acuity.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-the American National Standards Institute ("ANSI").  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his September 1965 separation examination have been converted to ISO-ANSI standards, and are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
- 5
LEFT
5
0
0
0
5

The Veteran was administered a subsequent audiological examination during his July 1967 separation examination.  The audiometric test results from this examination have been converted to ISO-ANSI standards, and are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
30
10
10
X
5

As noted above, the Court has held that, using ISO-ANSI standards, "the threshold for normal hearing is from 0 to 20 dB [decibels] and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the results of this audiometric testing reflect the Veteran had some degree of hearing loss within his left ear at his separation from active service.

With regards to the Veteran's right ear hearing loss, subsequent audiometric testing conducted in January 1986 indicates the Veteran experienced some degree of hearing loss within his right ear.  The examination results summarized below, show the Veteran sustained decibel increase in pure tone thresholds at the frequencies of 4000 Hertz bilaterally.  Significantly, the Board observes this audiological examination was performed during the Veteran's period of reserve service.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
25
-5
10
15
55

As such, a review of these audiological examination indicates that the Veteran sustained a decline in his hearing acuity in both the right and left ears during his active duty service and his subsequent service in the Army reserves.  Specifically, the Board finds that the auditory shifts in pure tone thresholds serve as circumstantial evidence in support of a bilateral hearing loss disability incurred by acoustic trauma sustained during the Veteran's active duty service and subsequent period of reserve service.  See Hensley, 5 Vet. App. at 159-60.

The Veteran was subsequently afforded a VA examination and audiological testing in September 2012.  The results of this examination, summarized in the table below, demonstrate that the Veteran experiences a bilateral hearing loss disability under VA regulations.  38 C.F.R. § 3.385. 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
45
65
LEFT
25
15
45
70
80

With regard to a nexus, the Board acknowledges that the record contains an unfavorable VA audiology examination and opinion from September 2012.  However, as will discussed in further detail below, the Board finds the VA examiner's conclusion is not entitled to significant weight. 

During the September 2012 VA examination, the examiner concluded the Veteran has bilateral sensorineural hearing loss, but opined his current disability was not related to his military service.  In support of this conclusion, the examiner explained the Veteran's STRs did not reflect any treatment for symptoms of hearing loss and that his in-service audiological examinations all reflected normal bilateral hearing acuity.  However, this conclusion appears to have overlooked the findings of the July 1967 separation examination, which noted the presence of diminished left ear hearing acuity at the frequency of 500 Hertz.  See Hensley, 5 Vet. App. at 157.  Similarly, the examiner did not discuss the significance of the January 1986 examination, which was conducted during a period of reserve service.  As such, the Board finds this opinion to be of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value). 

Moreover, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The record additionally contains an addendum medical opinion, dated in April 2016, which continued to provide a negative nexus for the Veteran's bilateral hearing loss disability.  In support of this conclusion, the examiner cited to a 2006 study published my by the Institute of Medicine ("IOM") which stated "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure... [however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006).  

The Board finds that any reliance on this particular summary would be questionable.  Specifically, the Board sees that this IOM study also suggested "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  This pattern fits with the Veteran's lay description of his gradually worsening hearing loss after service.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  In addition, the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the veteran.  See 38 C.F.R. § 19.9 (d)(5).  

With regard to the Veteran's claim for entitlement of service connection for tinnitus, the Board finds the above cited medical study provided additional circumstantial evidence in support of the Veteran's claim.  First, the Board observes that in the original September 2012 VA medical opinion, the examiner stated she was unable to provide an opinion addressing the etiology of the Veteran's tinnitus without resorting to speculation.  Thereafter, in an April 2016 addendum opinion, the examiner referenced the above cited IOM study as evidence against a finding that the Veteran's tinnitus is related to his active duty service. 

However, the Board finds a logical inference can be drawn between the Veteran's exposure to acoustic trauma, his in-service decline in bilateral hearing acuity, and his subsequent development of tinnitus.  As noted above, the September 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903 (b)(2) (2015) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  As such, the Board finds it is reasonable to infer that the same acoustic trauma which caused the Veteran to subsequently develop bilateral hearing loss, would have also caused him to develop tinnitus. 

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability and for tinnitus is  warranted.  In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a bilateral hearing loss disability and for tinnitus, as there is competent and credible evidence of both in-service noise exposure, and post-service right ear hearing loss disability for VA compensation purposes, with no post-service intercurrent cause.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

	ii.  Entitlement to service connection for a bilateral foot and ankle condition: 

The Veteran additionally seeks entitlement to service connection for a bilateral foot and ankle condition.  In statements to the Board, the Veteran contends he developed foot and ankle swelling during his active duty service, especially following periods where he was required to march in long distances wearing boots.  See e.g. June 2013 Statement in Support of Claim. 

As to the first element of service connection, the existence of a current disability, the Board finds that the Veteran has been diagnosed with osteoarthritis in his bilateral feet.  See e.eg.  Additionally, a review of the Veteran's recent Des Moines VAMC records show he was diagnosed with degenerative joint disease of the bilateral ankles.  See e.g. August 2015 Treatment Note.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.    

Additionally, following a review of the Veteran's service treatment records, the Board finds the Veteran sustained an in-service occurrence of both a bilateral foot and ankle disability.   Specifically, the Veteran was diagnosed with bilateral pes planus on October 9, 1965, after complaining of foot pain and swelling.  A physical examination of the Veterans feet at the time was positive for swelling and tenderness bilaterally.  Thereafter, the Veteran complained of foot trouble following marching with his service boots.  On October 16, 1965 he was examined and found to have swollen ankles and feet bilaterally.  At this time, the Veteran was diagnosed with inflammation of the Achilles tendon in both this left and right ankles.  Upon his separation from military service, the Veteran reported a history of swollen joints and an in-service report of foot trouble.  

In the Board's prior October 2015 Remand, the Board found the Veteran had reported a preexisting condition of swollen joints prior to his entry into military service.  However, upon closer review of this induction examination, the Board finds the Veteran's report of swollen joints was limited to a history of recurrent back problems.  A notation made during the induction examination explains that the Veteran had been involved in an automobile accident prior to service, and as a result, he experienced recurrent back pain.  There was no report made regarding either the Veteran's ankles or feet.  As such, the Board finds that there was no preexisting foot or ankle disability prior to the Veteran's entrance into active duty service. 

The Board additionally notes that some of the Veteran's medical records from his period of reserve service are missing.  However, from the available medical records and personal records, the Board is able to determine that the Veteran served as a policeman during periods of his reserve service.  As such, the Board finds it reasonable to believe that the Veteran would have continued to experience foot and ankle pain, as he was required to walk and stand in his boots for prolonged periods.  The Veteran has additionally provided credible testimony to this effect. 

As to the third element, evidence of a nexus, the Board observes there is a September 2012 VA medical opinion which provides a negative nexus opinion.  However, as an initial matter, the Board finds this medical opinion to be of limited probative value as the examiner erroneously concluded that the Veteran had a preexisting bilateral foot and ankle disability.  As explained above, there is no evidence to support this conclusion, and as such, this September 2012 VA medical opinion is given little weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

The Board further observes that the September 2012 and the November 2015 addendum medical opinion both fail to account for the Veteran's credible reports of continuity of symptoms during both his periods of reserve service and subsequent to his separation from military service.  In failing to address these reports, the examiner overlooks credible evidence which establishes chronic and continuous symptoms which provide probative evidence of a nexus.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003)(holding a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information).

Rather than addressing these symptoms, the examiner erroneously relied upon a finding that the Veteran's current disability is a result of his post-service occupation as a mechanic and the requirement that the Veteran would have needed to be on his feet for prolonged periods throughout the day.  However, by this same rationale, it is just as likely that the Veteran's disability was a result of his active duty service, because he also served as a mechanic, and was required to be on his feet for prolonged periods.  In addition to this in-service work as a mechanic, the Veteran was further required to complete physical training exercises, including marching and standing for long periods while wearing his combat boots.  Therefore, by applying the VA examiner's rationale, the Board finds it just as likely that the Veteran's current bilateral foot and ankle disability began during his active duty service and has remained chronic ever since.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As explained above, the Board finds the rational and conclusions of the September 2012 and the November 2015 medical opinions to be flawed.  The Board finds these opinions overlook significant pieces of evidence which weigh in favor of awarding the Veteran entitlement to service connection.  As these opinions fail to address these relevant findings, the Board accords them little probative value. 

Furthermore, the Board finds a more reasonable interpretation of the evidence supports a finding of service connection for the Veteran's bilateral foot and ankle disabilities.  The Veteran's service medical records show clearly that he reports symptoms of foot and ankle swelling while in service.  He was also diagnosed with varying disabilities, including bilateral pes planus and inflammation of the Achilles tendon.  Subsequent to his separation from active duty service, the Veteran has reported chronic symptoms of bilateral foot and ankle pain and swelling.  As such, the Board finds sufficient credible evidence to support an award of service connection. 

In conclusion, after a thorough review of the evidentiary record, and affording all benefit of doubt to the Veteran, service connection for a bilateral foot and ankle disability is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for a bilateral hearing loss disability is granted. 

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for tinnitus is granted

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for a bilateral foot and ankle disability is granted. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


